The plaintiff’s motion for summary judgment in lieu of complaint was properly granted. The plaintiff established its claim as a matter of law by proof of the promissory note and the defendant’s failure to pay. The defendant did not demonstrate, by admissible evidence, the existence of a triable issue of fact (see, European Am. Bank v Strab Constr. Corp., 196 AD2d 479, 480; Bosio v Selig, 165 AD2d 822). The defendant’s claim of payment, as well as his defense of duress, were unsubstantiated by admissible evidence. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.